LATTIMORE, Justice.
Appellant filed this suit, in the court below No. 4091A, to enjoin the execution of a judgment, for debt and foreclosure in cause numbered below in the same court No. S6066. The pleading and judgment in No. 86066 was not introduced in evidence.
This is an application to this court for a writ of certiorari to the clerk of the district court of Tarrant county to direct said clerk to perfect the transcript in this appeal by certifying to us the judgment and pleadings in No. 86066, appellant’s proposition being that it was not necessary to introduce in evidence said judgment and pleadings because the court below had judicial knowledge of same. Assuming the premises of such proposition to be true, still that of which a court takes judicial knowledge is a fact. State v. Savage, 105 Tex. 467, 151 S. W. 530.
If such records in the custody of the clerk are properly a part of the record of this appeal, same should appear in the statement of facts which is to be prepared in the statutory manner. That manner does not provide for same to be presented to us on certificate of the clerk of the court in which such evidence was-filed.
The motion is overruled.